UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7208


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FRANESIOUR B. KEMACHE-WEBSTER, a/k/a Bryan Webster,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:10-cr-00654-RWT-1; 8:14-cv-02005-RWT)


Submitted:   February 23, 2017            Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Franesiour B. Kemache-Webster, Appellant Pro Se.  LisaMarie
Freitas, Kristi Noel O’Malley, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Franesiour B. Kemache-Webster appeals the district court’s

order denying his Fed. R. Civ. P. 60(b) motion for reconsideration

of the district court’s order denying relief on his 28 U.S.C.

§ 2255 (2012) motion. *    We have reviewed the record and conclude

that Kemache-Webster’s motion was not a true Rule 60(b) motion,

but in substance a successive and unauthorized § 2255 motion.       See

United States v. McRae, 793 F.3d 392, 399-400 (4th Cir. 2015); see

also Gonzalez v. Crosby, 545 U.S. 524, 531-32 (2005) (explaining

how to differentiate a true Rule 60(b) motion from an unauthorized

successive    habeas    motion).   In   the   absence    of   prefiling

authorization    from   this   court,   the   district   court   lacked

jurisdiction to hear Kemache-Webster’s successive § 2255 motion.

See 28 U.S.C. § 2244(b)(3) (2012).      Accordingly, we affirm.

     Additionally, we construe Kemache-Webster’s notice of appeal

and informal brief as an application to file a second or successive

§ 2255 motion.   United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003).   In order to obtain authorization to file a successive

§ 2255 motion, a prisoner must assert claims based on either: (1)

newly discovered evidence that would be sufficient to establish by

clear and convincing evidence that no reasonable factfinder would



     * We treat the district court’s denial of Kemache-Webster’s
Rule 60(b) motion as a dismissal because that court did not have
jurisdiction to consider his successive claims.

                                   2
have found the movant guilty of the offense; or (2) a new rule of

constitutional law, made retroactive to cases on collateral review

by the Supreme Court, that was previously unavailable.   28 U.S.C.

§ 2255(h). Kemache-Webster’s claims do not satisfy either of these

criteria.   Therefore, we deny authorization to file a successive

§ 2255 motion.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                3